IN THE SUPREME COURT OF THE STATE OF DELAWARE

SEANNE GODWIN,                          §
                                        §     No. 252, 2018
      Defendant Below,                  §
      Appellant,                        §     Court Below: Superior Court
                                        §     of the State of Delaware
      v.                                §
                                        §     Cr. ID No. 1210011265(K)
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §
                           Submitted: May 30, 2018
                           Decided: June 4, 2018
                                    ORDER
      On May 15, 2018, the Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the appellant’s

failure to file the notice of appeal within thirty days after entry upon the docket of

the order from which the appeal is taken. The appellant received the notice to show

cause on May 17, 2018 and has not responded to the notice within the required ten-

day period. Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice